Citation Nr: 0842215	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-36 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability, characterized as herniated disc of the lumbar 
spine, status-post laminectomy with left leg radiculopathy. 

3.  Entitlement to service connection for a disability 
exhibited by memory loss.

4.  Entitlement to service connection for a disability 
exhibited by nerve damage. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1951 to November 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision.  In August 2007, 
the veteran appeared in a video conference hearing before the 
undersigned.  Subsequently, in November 2007, the Board 
remanded for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Id.

In the November 2007 remand, the Board instructed the RO to 
schedule the veteran for VA examination to determine the 
nature and etiology of his disabilities on appeal and to 
provide an opinion as to whether there is a 50 percent 
probability or greater that each particular disability is 
related to service (specifically the 1952 fall).  The Board 
further indicated that the examiners should address the 
various conflicting etiology opinions in the record and 
cited in the body of the remand.  VA afforded the veteran 
an examination in July 2008 for his spine and nerve 
disability.  The examiner noted diagnoses of lumbar disk 
disease, lumbar radiculopathy, and cervical disk disease.  
In opining that the veteran's disabilities were not related 
to events in service, the examiner reasoned hospital 
records and neurological consultation did not mention neck 
or low back pain.  In so doing, the examiner failed to 
acknowledge and address the various conflicting etiology 
opinions as instructed by the Board.  

The Board's November 2007 remand specifically made note of 
several records which touch upon the etiology of the 
veteran's disability.  Dr. Stutz noted in a September 2003 
letter that the veteran's continued pain in his back, 
shoulders, legs, arms, dizzy spells could certainly be due 
to his accident during service.  Dr. Stutz added that the 
veteran suffered additional back problems since that time 
but that service injury could have initiated the events 
causing his current disability.  In a letter also dated in 
September 2003, Dr. Dinenberg opined that given the 
significant trauma during service, he could not exclude it 
as a cause of the veteran's multiple chronic 
musculoskeletal conditions, including his back and shoulder 
pain.  The August 2007 letter from the veteran's VA 
physician stated that the veteran's double vision 
(indicating a cranial nerve dysfunction), short term memory 
loss, and degenerative disc disease of the cervical and 
lumbar spine were more likely than not directly related to 
his in-service fall.  Also, an August 2007 letter from Dr. 
Elsishans noted that it was at least as likely as not that 
the veteran's cervical and lumbar spine symptoms were the 
results of his fall in service.  On remand, the RO should 
ask the same examiner who conducted the July 3008 
examination, if possible, to address these various opinions 
in conjunction with rendering his opinion.  


Additionally, the veteran was afforded a mental disorders 
examination in August 2008.  In noting a diagnosis of chronic 
adjustment disorder with depressive features, the examiner 
did not address whether the veteran has a disability 
exhibited by memory loss.  On remand, the same examiner, if 
possible, should be asked to specifically determine if the 
veteran has a disorder exhibited by memory loss and if so, if 
it is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  If possible, the RO should ask the 
same examiner who conducted the July 
2008 spine examination to review the 
claims folder and this remand.  The 
examiner should specifically address 
the various conflicting etiology 
opinions cited herein and determine 
whether there is a 50 percent 
probability or greater that lumbar disk 
disease, lumbar radiculopathy, and/or 
cervical disk disease are related to 
service (specifically the 1962 fall).  
The rationale for all opinions 
expressed must also be provided.

2.  If possible, the RO should ask the 
same examiner who conducted the August 
2008 mental disorders examination to 
comment on whether the veteran has a 
current disability exhibited by memory 
loss.  If so, the examiner should 
provide an opinion as to whether there 
is a 50 percent probability or greater 
that that particular disability is 
related to service (specifically the 
1962 fall).  The rationale for all 
opinions expressed must also be 
provided.  If necessary, the examiner 
should reevaluate the veteran.  The 
examination report must reflect that 
the claims folder was reviewed.  

3.  Thereafter, if any of the issues on 
appeal remain denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for further 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



